Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/15/21.  Claim(s) 5-10 are cancelled.  Claim(s) 1-4 and 11 are pending.  Claim(s) 1-4 and 11 are examined herein. 
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. (US 3,995,027; of record), in view of Wuethrich et al. (A. J. Wuethrich, L. F. Richardson, D. H. Mowrey, R. E. Paxton, and D. B. Anderson, The Effect of Narasin on Apparent Nitrogen Digestibility and Large Intestine Volatile Fatty Acid Concentrations in Finishing Swine, J. Anim. Sci. 1998. 76:1056–1063; of record), and as evidenced by the Wikipedia page for PEDV (accessed 4/18/18; of record).
The instant claims are generally drawn to a method of treating PEDV infection in a nursery pig comprising administering narasin in an amount of 60 mg/kg in feed, wherein said nursery pig is at least 7 days old and less than about 10 weeks old.
Gale et al. discloses the method of modulating viral effects with A-28086A (i.e. narasin; see, for example, the abstract, and the whole document).  Gale et al. discloses that the disclosed antibiotics, i.e. A-28086A, are useful against viral infections in swine (i.e. pigs in general; see, for example, column 23 lines 37-42) and are active against a coronavirus (see, for example, column 23, lines 43-57).  Gale et al. further discloses 
Gale et al. does not specifically disclose the treatment of a PEDV infection in nursery pigs with narasin.
Wuethrich et al. discloses that the administration of narasin resulted in beneficial improved apparent nitrogen digestibility, decreased fecal nitrogen, and increased relative concentrations of propionic acid in the large intestine of pig (see, for example, the abstract and the whole document).
The Wikipedia page evidences that PEDV is a coronavirus.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to treat PEDV in a nursery pig by administering narasin in an amount of 60 mg/kg in feed.
One of ordinary skill in the art would have been motivated to treat a nursery pig by administering narasin because Gale et al. teaches that narasin was useful in treating similar coronavirus-based infections in pigs, in general, and exemplified with pigs that were both younger and older than the claimed nursery pigs.  One of ordinary skill in the art would have applied the general disclosure of treatment to all pigs, as disclosed by Gale et al., to the treatment of the sub-genera therein.  Based on the teachings of the prior art one of ordinary skill in the art would have been motivated to treat all ages of pig, including the claimed nursery pigs, during the routine optimization of the taught 
One would have been motivated to treat PEDV because those of skill knew that PEDV was a coronavirus, and those of skill further understood that narasin had beneficial adjunctive properties in pigs.  One of ordinary skill would have applied the teachings of the prior art, and would have treated PEDV in a nursery pig by administering narasin with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use narasin in an amount of 60 mg/kg in feed because Gale et al. teaches a preferred amount which encompasses the instantly claimed amount, and those of skill know that dosing is a result-effective variable that needs adjustment to optimize the outcome.  One of ordinary skill in the art would administered narasin in an amount of 60 mg/kg in feed during the routine optimization of the treatment of PEDV in a nursery pig during the routine optimization of the method of treatment, and would have done so with a reasonable expectation of success.
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
The Applicant argues “As would be known to a skilled artisan, coronaviruses are a large family of viruses with highly disparate members. For example, both the common cold virus and the CoViD-19 virus are coronaviruses, yet they have strikingly different clinical courses and pathologies, and require disparate treatment modalities.”
This is an unusual statement for the fact that the common cold doesn’t have a recognized general mode of treatment, so any and all treatments of any other virus can’t share anything.  The gravitas of such an argument is essentially empty for this reason.
Further, while there is no specific treatment for the common cold, there are recognized treatments for associated syndromes and symptoms, many of which are shared with COVID-19 treatments, for example dexamethasone is common for both.
The Applicant argues “Analogously, PEDV is a distinct disease from TGE. "[PEDV] is unrelated to porcine coronaviruses that cause TGE ... " … Further, "PEDV is caused by coronaviruses that are antigenically distinct from TGE ... and, as such, the immunity imparted to the pigs by the latter - which cross protects against TGE - does not protect pigs against PED." … In addition to having different etiologies, TGE and PEDV have different clinical courses. For example, "An acute outbreak [of PED] on a susceptible breeding farm resembles a TGE outbreak and is characterized by watery diarrhea in pigs of all ages. However, as compared with TGE, the incubation period [of PED] is longer (3-4 days), not all the litters of suckling pigs may become sick, and mortality in neonatal pigs is lower (average 50%). Also, the disease [PED] within the farm spreads more slowly. In all outbreaks, signs are most consistently seen in feeders, finishers, and adults, which appear to be most susceptible because outbreaks often 
This is not found persuasive.  The field of virus treatment is difficult and highly unpredictable, as is generally true of the pharmaceutical arts in general.  This means that the reasonable level of effort in the field is quite high, and the expected level of success is quite low.  It is not unusual for medicinal chemistry campaigns to make hundreds, or even thousands of compounds, to achieve success with only a handful.  Because of this techniques such as high throughput screening, combinatorial synthesis, and massive libraries of hundreds of thousands to millions of compounds are often used.  When scientists encounter difficult targets to treat, especially in the case of viruses, they do not give up, they expand the field of tested compounds.  This is shown, for example, by Wang et al. (Wang et al., Clinical Characteristics of 138 Hospitalized Patients With 2019 Novel Coronavirus–Infected Pneumonia in Wuhan, China, JAMA March 17, 2020 Volume 323, Number 11, 1061-1069) which is relevant to the argument from Applicant regarding the common cold and COVID-19.  Wang et al. discloses that patients with COVID-19 were administered a wide array of different treatments including antiviral therapy such as oseltamivir (i.e. influenza drugs; see, for example, the Results and the whole document), antibacterial therapy such as moxifloxacin, ceftriaxone, and azithromycin (i.e. antibacterial drugs; see, for example, the Results), and glucocorticoid therapy (i.e. treatment for symptoms of the flu and the common cold; see, for example, the Results).  None of these treatment paradigms originate in the treatment of coronaviruses, specifically, but all are known to be useful for the treatment of other viral 
The skilled practitioner is imputed to possess full knowledge of the prior art in his field of endeavor. In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48,51 (CCPA 1956). Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems. In re Antle, 444 F.2d 1168, 1171-72, 170 USPQ 285,287-88 (CCPA 1971).  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.  The exhibits cited by the Applicant clarify that there have been significant difficulties in finding successful treatments for PEDV, but they do not state or imply that for some reason someone shouldn’t look to related viruses for treatment.  As evidenced by the disclosure of Wang et al., the field recognizes that the lack of success does not mean don’t try new compounds, it means go further afield if needed.
The Applicant argues “Gale does not teach anything about "nursery pigs." Instead Gale discusses 2-4 days-old piglets … These piglets were 1.5-5 lbs in weight (i.e., about 0.7-2.3 kg), and were not yet weaned. Gale also discusses adult pigs (i.e., sows) to whom antibiotics were given in feed.  In contrast to Gale, the instantly-claimed invention targets pigs at a very specific stage of their lives, a stage at which they are 
This is not found persuasive.  As argued by the Applicant, the prior art teaches the administration to both older and younger pigs, so the treatment of the intervening age group would naturally follow.  The Applicant is arguing that the uniqueness in the claimed stage of the pig’s life would add no predictability to treatments, however this is not a teaching away.  As described above, the field is recognized to be highly unpredictable, to have a high tolerance for experimentation, and a low level of success.  Without some sort of clear reason as to why one of skill would not want to administer the same active on an encompassed patient population, the treatment of the encompassed patient population is obvious.  The discussion of mere possibilities and probabilities of failures are insufficient, this is no different than the field as a whole; there needs to be a clear teaching away.
The Applicant argues “The state of the art indicates that the only current defense against PEDV is "sanitary and quarantine measures [which] may slow the spread of 
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).
Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).
While it is clear that the claimed treatment is useful, it is not at all clear that it satisfies all of the requirements for long-felt need and failure of others.

Conclusion
Claim(s) 5-10 are cancelled.  Claim(s) 1-4 and 11 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627